DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received February 14, 2022 has been entered. 
	Claim 1 has been amended to clarify the claim language and to specify “wherein one or more sub-modules constituting the plurality of sub-modules include a pair of battery cells; a heat transfer member interposed between the pair of battery cells, contacting respective one sides of the pair of battery cells opposing the cooling unit and the cooling unit; and a frame member supporting the pair of battery cells and the heat transfer member; wherein the heat transfer member of the plurality of sub-modules adjacent to each other are in contact with each other.”
	Claims 2-10 are newly entered. 
	Support for the Amendment is provided by the Applicant’s original disclosure, including Figure 3.
	Response to Arguments
	The Applicant’s arguments and remarks in view of the Amendment have been fully considered and are persuasive. 
	The 35 U.S.C. 112(b) rejection of Claim 1, and the 35 U.S.C. 102(a)(1) rejection of Claim 1 as anticipated by US2015/0037649 to Wyatt et al. set forth by the November 12, 2021 Non-Final Rejection are withdrawn.
	The non-statutory double patenting rejection set forth by the November 12, 2021 Non-Final Rejection is withdrawn in view of the Terminal Disclaimer received on May 20, 2022 with respect to U.S. Patent No. 10,886,510.
Allowable Subject Matter
Claims 1-10 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination, does not teach or render obvious the battery module of Claim 1, including the combination a plurality of sub-modules arranged in a direction; a cooling unit contacting respective one sides of the plurality of sub-modules to cool the plurality of sub-modules; a heating unit contacting respective other sides of the plurality of sub-modules opposing each of the one sides of the plurality of sub-modules to heat the plurality of sub-modules; wherein one or more sub-modules constituting the plurality of sub-modules include a pair of battery cells; a heat transfer member interposed between the pair of battery cells, contacting respective one sides of the pair of battery cells opposing the cooling unit and the cooling unit; and a frame member supporting the pair of battery cells and the heat transfer member; wherein the heat transfer member of the plurality of sub-modules adjacent to each other are in contact with each other.
The closest prior art of record includes the following:
DE102012101141A1 to Heim et al. discloses a battery module comprising a plurality of cells arranged in a direction and a heat transfer fin in the shape of an “I-beam” arranged between the cells and contacting a heat transfer body on the top and bottom of the stack of cells wherein neighboring heat transfer fins are in contact with each other (Fig. 1). 

    PNG
    media_image1.png
    683
    423
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    672
    434
    media_image2.png
    Greyscale
Heim et al. however does not disclose the claimed configuration wherein a heat transfer member interposed between the pair of battery cells, contacting respective one sides of the pair of battery cells opposing the cooling unit and the cooling unit; and a frame member supporting the pair of battery cells and the heat transfer member; wherein the heat transfer member of the plurality of sub-modules adjacent to each other are in contact with each other.






US2016/0036019 to Gunna et al. discloses a battery array frame 54 having a thermal fin 66 with a leg 72 that may contact a thermal plate or cooling body (¶55, Fig. 1, Fig. 2A, Fig. 3A). Gunna et al. does not disclose the claimed configuration wherein a heat transfer member interposed between the pair of battery cells, contacting respective one sides of the pair of battery cells opposing the cooling unit and the cooling unit; and a frame member supporting the pair of battery cells and the heat transfer member; wherein the heat transfer member of the plurality of sub-modules adjacent to each other are in contact with each other.

    PNG
    media_image3.png
    406
    643
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    247
    326
    media_image4.png
    Greyscale
 






US2010/0273042 to Buck et al. discloses a battery assembly comprising a frame with a heat transfer fin placed between two sections of the frame (Fig. 4) where the heat transfer fin has upper and lower tabs (Fig. 4). 

    PNG
    media_image5.png
    652
    393
    media_image5.png
    Greyscale

	Buck does not disclose does not disclose the claimed configuration wherein a heat transfer member interposed between the pair of battery cells, contacting respective one sides of the pair of battery cells opposing the cooling unit and the cooling unit; and a frame member supporting the pair of battery cells and the heat transfer member; wherein the heat transfer member of the plurality of sub-modules adjacent to each other are in contact with each other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729